TSUGAWA LAU & MUZZI LLLC
A Hawaii Limited Liability Law Company
CHRISTOPHER J. MUZZI           6939
LEILA ROTHWELL SULLIVAN 7626
1132 Bishop Street, Suite 2400
Honolulu, Hawaii 96813
Telephone No.: (808) 531-0490
Facsimile No.: (808) 534-0202
Email: cmuzzi@hilaw.us
Email: lrs@hilaw.us

Special Counsel for Debtors/Plaintiffs
PACIFIC LINKS U.S. HOLDINGS, INC.;
HAWAII MVCC LLC; HAWAII MGCW LLC;
MDRE LLC; MDRE 2 LLC; MDRE 3 LLC;
MDRE 4 LLC; and MDRE 5 LLC

                       UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF HAWAII
In re:                                   Case No. 21-00094
                                         Chapter 11
PACIFIC LINKS U.S. HOLDINGS,             (Jointly Administered - Lead Case)
INC., a Delaware Corporation,

    Debtor.

This Adversary Proceeding relates to:

ALL CASES

PACIFIC LINKS US HOLDINGS,    Adversary Proceeding No. 21-90009
INC.; HAWAII MVCC LLC; HAWAII
MGCW LLC; MDRE LLC; MDRE 2
LLC; MDRE 3 LLC; MDRE 4 LLC;
and MDRE 5 LLC,

         Plaintiffs,




U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-1 Filed 05/27/21 Page 1 of 4
    vs.

 TIANJIN DINGHUI HONGJUN
 EQUITY INVESTMENT
 PARTNERSHIP (LIMITED
 PARTNERSHIP),

      Defendant.



                 DECLARATION OF CHRISTOPHER J. MUZZI

       I, CHRISTOPHER J. MUZZI, declare under the penalty of perjury that the

following is true and correct to the best of my knowledge and that this declaration is

based upon my personal observation and/or information personally obtained by me,

and further, that I would be competent to testify to the matters contained herein at

the trial of this case:

       1.     I am one of the attorneys for Debtors PACIFIC LINKS U.S.

HOLDINGS, INC., HAWAII MVCC LLC, HAWAII MGCW LLC, MDRE LLC,

MDRE 2 LLC, MDRE 3 LLC, MDRE 4 LLC and MDRE 5 LLC, in the above

referenced case.

       2.     Attached hereto as Exhibit 1 is a true and correct copy of Proof of Claim

No. 13, without attachments, filed by Tianjin Dinghui Hongjun Equity Investment

Partnership (“TDH”).

       3.     Attached hereto as Exhibit 2 is a true and correct copy of Proof of Claim

No. 14, without attachments, filed by TDH.


U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-1 Filed 05/27/21 Page 2 of 4
      4.     Attached hereto as Exhibit 3 is a true and correct copy of Proof of Claim

No. 15, without attachments, filed by TDH.

      5.     Attached hereto as Exhibit 4 is a true and correct copy of Proof of Claim

No. 16, without attachments, filed by TDH.

      6.     Attached hereto as Exhibit 5 is a true and correct copy of Proof of Claim

No. 17, without attachments, filed by TDH.

      7.     Attached hereto as Exhibit 6 is a true and correct copy of Proof of Claim

No. 18, without attachments, filed by TDH.

      8.     Attached hereto as Exhibit 7 is a true and correct copy of Proof of Claim

No. 19, without attachments, filed by TDH.

      9.     Attached hereto as Exhibit 8 is a true and correct copy of Proof of Claim

No. 20, without attachments, filed by TDH.

      10.    Attached hereto as Exhibit 9 is a true and correct copy of the Complaint;

Exhibits 1-7; Summons, filed in the Circuit Court of the First Circuit of the State of

Hawaii on January 21, 2021, 1CCV-XX-XXXXXXX (the “Foreclosure Action”),

without attachments, seeking to foreclose the Mortgages based on an obligation

created by the Secured Guaranty.

      11.    Attached hereto as Exhibit 10 is a true and correct copy of a printout

from the State of Hawaii, Department of Commerce and Consumer Affairs’ website




U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-1 Filed 05/27/21 Page 3 of 4
                                         2
of TDH’s registration as a foreign partnership and designation of an agent for service

of process

      I, CHRISTOPHER J. MUZZI, declare under penalty of law that the foregoing

is true and correct.

      Dated: Honolulu, Hawaii, May 27, 2021.

                                              /s/ Christopher J. Muzzi
                                                  CHRISTOPHER J. MUZZI




U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-1 Filed 05/27/21 Page 4 of 4
                                        3
